DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application
This communication is a Non-Final Office Action in response to the Preliminary Amendment filed on the 7th day of December, 2021. Currently claims 1-11 are pending. No claims are allowed.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Under the 2019 PEG, when considering subject matter eligibility under 35 U.S.C. § 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (step 1).  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea) (step 2A prong 1), and if so, it must additionally be determined whether the claim is integrated into a practical application (step 2A prong 2).  If an abstract idea is present in the claim without integration into a practical application, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself (step 2B).  
In the instant case, claims 1-11 are directed to a method and system. Thus, each of the claims falls within one of the four statutory categories (step 1). However, the claims also fall within the judicial exception of an abstract idea (step 2). Claims 1, 5, and 10, while disclosing different statutory subject matter categories, are substantially similar in scope and language.
Under Step 2A Prong 1, the test is to identify whether the claims are “directed to” a judicial exception. Examiner notes that the claimed invention is directed to an abstract idea in that the instant application is directed to mental processes and certain methods of organizing human activity specifically legal interactions such as agreements in the form of contracts (see at least 84 Fed. Reg. (4) at 52).
Examiner notes that Claims 1, 5, and 10 recite a distributed network for executing asset availability and aggregation of said asset availability into an asset pool, the network configured to execute transactions between special purpose asset pool accounts and a platform for listing assets, said network comprising: at least one hardware processor, a non-transitory machine-readable storage medium having an executable computer readable program code, the at least one hardware processor; said hardware processor configured to communicate between at least two nodes, each node capable of communication with at least one other node; said hardware processor configured to execute the computer-readable program code, the code configured to: autonomously aggregate patent assets through a special purpose vehicle using stored information disclosure statements for each asset which recites a certain methods of organizing human activity, which is an abstract idea. The limitations suggest a process similar to standard practice in maintaining and organizing intellectual property information such as innovations and their likelihood of success. Examiner notes intellectual property portfolios have been analyzed, compared against stored intellectual property information and viewed by inventors, companies, investors, and attorneys (people) long before modern computers were invented, and continues to be predominantly a method of organizing human activity. The instant application is directed to a users accessing information related to innovations in order to make a decision on whether or not to submit a request to initiate a transfer searching, retrieving, analyzing and reading information related to intellectual property management, and the steps involved human judgments, observations and evaluations that can be practically or reasonably performed in the human mind, the claim recites an abstract idea consistent with the “mental process” grouping set forth in the 2019 PEG.
Alternatively, Examiner notes that Claims 1, 5, and 10 recite a distributed network for executing asset availability and aggregation of said asset availability into an asset pool, the network configured to execute transactions between special purpose asset pool accounts and a platform for listing assets, said network comprising: at least one hardware processor, a non-transitory machine-readable storage medium having an executable computer readable program code, the at least one hardware processor; said hardware processor configured to communicate between at least two nodes, each node capable of communication with at least one other node; said hardware processor configured to execute the computer-readable program code, the code configured to: autonomously aggregate patent assets through a special purpose vehicle using stored information disclosure statements for each asset which recites a mental process (i.e., a concept performed in the human mind, such as, an observation, evaluation, judgment, and opinion), which is an abstract idea. The limitations suggest a process similar to standard practice in maintaining and organizing intellectual property information such as patents. Examiner notes intellectual property portfolios have been analyzed and compared against stored intellectual property information by inventors, companies, and attorneys (people) long before modern computers were invented, and continues to be predominantly a product of human endeavor. The instant application is directed to users entering the system to access transaction information related to patent assets, and review analytics based on those transactions, and the steps involved human judgments, observations and evaluations that can be practically or reasonably performed in the human mind, the claim recites an abstract idea consistent with the “mental processes” grouping set forth in the 2019 PEG.
The conclusion that the claim recites an abstract idea within the groupings of the 2019 PEG remains grounded in the broadest reasonable interpretation consistent with the description of the invention in the specification. For example, [App. Spec. Page 1], “patent pooling aggregation” Accordingly, the Examiner submits claims 1, 5, and 10 recite an abstract idea based on that language that remains consistent with the groupings of Step 2A Prong 1 of the 2019 PEG.
If the claims are directed toward the judicial exception of an abstract idea, it must then be determined under Step 2A Prong 2 whether the judicial exception is integrated into a practical application.  Examiner notes that considerations under Step 2A Prong 2 comprise most the consideration previously evaluated in the context of Step 2B. The Examiner submits that the considerations discussed previously determined that the claim does not recite “significantly more” at Step 2B would be evaluated the same under Step 2A Prong 1 and result in the determination that the claim does not integrate the abstract idea into a practical application.
The instant application fails to integrate the judicial exception into a practical application because the instant application merely recites words “apply it” (or an equivalent) with the judicial exception or merely includes instructions to implement an abstract idea. The instant application is directed to a method instructing the reader to implement the identified mental processes. For instance, additional elements or combination of elements other than the abstract idea itself include the elements such as a “at least one hardware processor, a non-transitory machine-readable storage medium having an executable computer readable program code, the at least one hardware processor; said hardware processor configured to communicate between at least two nodes, each node capable of communication with at least one other node; said hardware processor configured to execute the computer-readable program code”, recited at a high level of generality. These elements do not themselves amount to an improvement to the computer, to a technology or another technical field.
 Accordingly, the claimed “method” and “system” read in light of the specification employs any wide range of possible devices comprising a number of components that are “well-known” and included in an indiscriminate “network”, “server”, “processors” (e.g., processors, memory, etc.). Thus, the claimed structure amounts to appending generic computer elements to abstract idea comprising the body of the claim. The computing elements are only involved at a general, high level, and do not have the particular role within any of the functions but to be generic recitations that imply use of the computer would add little if anything to the abstract idea.
Here, the instructions entirely comprise the abstract idea, leaving little if any aspects of the claim for further consideration under Step 2A Prong 2. In short, the role of the generic computing elements recited in claims 1, 5, and 10, is the same as the role of the computer in the claims considered by the Supreme Court in Alice, and the claim as whole amounts merely to an instruction to apply the abstract idea on the generic computing system. Therefore, the claims have failed to integrate a practical application (see at least 84 Fed. Reg. (4) at 55). Under the 2019 PEG, this supports the conclusion that the claim is directed to an abstract idea, and the analysis proceeds to Step 2B.
While many considerations in Step 2A need not be reevaluated in Step 2B because the outcome will be the same. Here, on the basis of the additional elements other than the abstract idea, considered individually and in combination as discussed above, the Examiner respectfully submits that the claims 1, 5, and 10, do not contain any additional elements that individually or as an ordered combination amount to an inventive concept and the claims are ineligible.
With respect to the dependent claims do not recite anything that is found to render the abstract idea as being transformed into a patent eligible invention. The dependent claims are merely reciting further embellishments of the abstract idea and do not claim anything that amounts to significantly more than the abstract idea itself.
Claims 2-4, 6-9, and 11, while being directed to dependent claims, contain further embellishments of the identified abstract idea and do not amount to significantly more and the elements of blockchain have been addressed above.
Therefore, since there are no limitations in the claim that transform the abstract idea into a patent eligible application such that the claim amounts to significantly more than the abstract idea itself, the claims are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter. See 84 Fed. Reg. 4 (pages 51-57).



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8, and 10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication No. 20130086070 to Lundberg.
Referring to Claim 1, Lundberg discloses a distributed network for executing asset availability and aggregation of said asset availability into an asset pool, the network configured to execute transactions between special purpose asset pool accounts and a platform for listing assets (see at least Lundberg: Abstract), said network comprising: 
at least one hardware processor, a non-transitory machine-readable storage medium having an executable computer readable program code, the at least one hardware processor (see at least Lundberg: ¶ 19, 26, 109-110, 119, 128, 134, 139, 146, 152, 155, and 163-165: discussing the computer structure of the system determining patentability based on a set of patents analyzed).
said hardware processor configured to communicate between at least two nodes, each node capable of communication with at least one other node (see at least Lundberg: ¶ 19, 26, 109-110, 119, 128, 134, 139, 146, 152, 155, and 163-165: discussing the computer structure comprising of computer processors of the system determining patentability based on a set of patents analyzed).
said hardware processor configured to execute the computer-readable program code, the code configured to: autonomously aggregate patent assets through a special purpose vehicle using stored information disclosure statements for each asset (see at least Lundberg: ¶ 27-28, 46-47, 55, 67-69, 71-73, 81, 86, and 88: discussing the system storing and grouping patents into sets based on analyzed data such as their information disclosure statements).

Referring to Claim 2, Lundberg discloses the distributed network according to claim 1 wherein said patent assets are assigned a score based on asset quality (see at least Lundberg: ¶ 34-35, 48, and 69).

Referring to Claim 3, Lundberg discloses the distributed network according to claim 1 wherein said network includes peer to peer communication processors (see at least Lundberg: ¶ 75).

Referring to Claim 4, Lundberg discloses the distributed network according to claim 1 wherein said information disclosure statement contains information regarding prior art applicable to said patent asset (see at least Lundberg: ¶ 27-28, 81, 86, and 88).

Referring to Claim 5, Lundberg discloses the method for executing asset availability and aggregation of said asset availability into an asset pool, the network configured to execute transactions between special purpose asset pool accounts and a platform for listing assets (see at least Lundberg: Abstract), said network comprising: 
at least one hardware processor executing code, a non-transitory machine-readable storage medium having an executable computer readable program code and executing said code, the at least one hardware processor (see at least Lundberg: ¶ 19, 26, 109-110, 119, 128, 134, 139, 146, 152, 155, and 163-165: discussing the computer structure of the system determining patentability based on a set of patents analyzed).
communicating with said hardware processor configured to communicate between at least two nodes, each node capable of communication with at least one other node (see at least Lundberg: ¶ 19, 26, 109-110, 119, 128, 134, 139, 146, 152, 155, and 163-165: discussing the computer structure comprising of computer processors of the system determining patentability based on a set of patents analyzed)
configuring said hardware processor to execute the computer-readable program code, the code configured to: autonomously aggregate patent assets through a special purpose vehicle using stored information disclosure statements for each asset (see at least Lundberg: ¶ 27-28, 46-47, 55, 67-69, 71-73, 81, 86, and 88: discussing the system storing and grouping patents into sets based on analyzed data such as their information disclosure statements)

Referring to Claim 6, Lundberg discloses a method according to claim 1 wherein said patent assets are assigned a score based on asset quality (see at least Lundberg: ¶ 34-35, 48, and 69).

Referring to Claim 7, Lundberg discloses a method according to claim 1 wherein said network includes peer to peer communication processors (see at least Lundberg: ¶ 75).

Referring to Claim 8, Lundberg discloses a method according to claim 1 wherein said information disclosure statement contains information regarding prior art applicable to said patent asset (see at least Lundberg: ¶ 27-28, 81, 86, and 88).

Referring to Claim 10, Lundberg discloses a distributed network for executing asset availability and aggregation of said asset availability into an asset pool, the network configured to execute transactions between special purpose asset pool accounts and a platform for listing assets (see at least Lundberg: Abstract), said network comprising: 
at least one hardware processor, a non-transitory machine-readable storage medium having an executable computer readable program code, the at least one hardware processor (see at least Lundberg: ¶ 19, 26, 109-110, 119, 128, 134, 139, 146, 152, 155, and 163-165: discussing the computer structure of the system determining patentability based on a set of patents analyzed)
said hardware processor configured to communicate between at least two nodes, each node capable of communication with at least one other node (see at least Lundberg: ¶ 19, 26, 109-110, 119, 128, 134, 139, 146, 152, 155, and 163-165: discussing the computer structure comprising of computer processors of the system determining patentability based on a set of patents analyzed)
said hardware processor configured to execute the computer-readable program code, the code configured to: autonomously aggregate patent assets through a special purpose vehicle using stored information disclosure statements for each asset (see at least Lundberg: ¶ 27-28, 46-47, 55, 67-69, 71-73, 81, 86, and 88: discussing the system storing and grouping patents into sets based on analyzed data such as their information disclosure statements)
said hardware processor assigning to said patent assets a score based on asset quality (see at least Lundberg: ¶ 34-35, 48, and 69)
wherein said network includes peer to peer communication processors (see at least Lundberg: ¶ 75)
wherein said information disclosure statement contains information regarding prior art applicable to said patent asset (see at least Lundberg: ¶ 27-28, 81, 86, and 88)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Applicati96-on Publication No. 20130086070 to Lundberg in view of U.S. Patent Application No. 20180189909 to Zellner et al. (hereinafter Zellner).
Referring to Claim 9, Lundberg discloses a method according to claim 8, Lundberg discloses a system that analyzes the references applied within a set of patents but fails to state wherein said information disclosure statement further includes scores associated with said prior art. 
However, Zellner, which like Lundberg talks about a method and system for managing and analyzing patent sets, teaches it is known to determine and store scores of references applied within an application wherein the scores are associated to the prior art (see at least Zellner: ¶ 91-103).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the feature of determine and store scores of references applied within an application wherein the scores are associated to the prior art (as disclosed by Zellner) into the system that analyzes the references applied within a set of patents (as disclosed by Lundberg). One of ordinary skill in the art would have been motivated to incorporate the feature of determine and store scores of references applied within an application wherein the scores are associated to the prior art because it would manage the assessment of large volumes of prior art for potential citation to government patent agencies (see Zellner ¶ 6).
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the feature of determine and store scores of references applied within an application wherein the scores are associated to the prior art (as disclosed by Zellner) into the system that analyzes the references applied within a set of patents (as disclosed by Lundberg), because the claimed invention is merely a simple arrangement of old elements, with each performing the same function it had been known to perform, yielding no more than one would expect from such arrangement. See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007). In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention (i.e., predictable results are obtained by adding the well-known feature of determine and store scores of references applied within an application wherein the scores are associated to the prior art into the system that analyzes the references applied within a set of patents). See also MPEP § 2143(I)(A).

Referring to Claim 11, Lundberg discloses a distributed network according to claim 10, Lundberg discloses a system that analyzes the references applied within a set of patents but fails to state wherein said information disclosure statement further includes scores associated with said prior art. 
However, Zellner, which like Lundberg talks about a method and system for managing and analyzing patent sets, teaches it is known to determine and store scores of references applied within an application wherein the scores are associated to the prior art (see at least Zellner: ¶ 91-103).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the feature of determine and store scores of references applied within an application wherein the scores are associated to the prior art (as disclosed by Zellner) into the system that analyzes the references applied within a set of patents (as disclosed by Lundberg). One of ordinary skill in the art would have been motivated to incorporate the feature of determine and store scores of references applied within an application wherein the scores are associated to the prior art because it would manage the assessment of large volumes of prior art for potential citation to government patent agencies (see Zellner ¶ 6).
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the feature of determine and store scores of references applied within an application wherein the scores are associated to the prior art (as disclosed by Zellner) into the system that analyzes the references applied within a set of patents (as disclosed by Lundberg), because the claimed invention is merely a simple arrangement of old elements, with each performing the same function it had been known to perform, yielding no more than one would expect from such arrangement. See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007). In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention (i.e., predictable results are obtained by adding the well-known feature of determine and store scores of references applied within an application wherein the scores are associated to the prior art into the system that analyzes the references applied within a set of patents). See also MPEP § 2143(I)(A).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C YOUNG whose telephone number is (571)272-1882. The examiner can normally be reached M-F: 7:00 p.m.- 3:00 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on 571-270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Michael Young/Examiner, Art Unit 3689